20-11563-scc       Doc 646        Filed 11/17/20 Entered 11/17/20 12:48:36                      Main Document
                                               Pg 1 of 3



   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

   In re:                                                            Chapter 11

   GRUPO AEROMÉXICO, S.A.B. de C.V., et                              Case No. 20-11563 (SCC)
   al.,
            Debtors.1                                                (Jointly Administered)


        ORDER (I) AUTHORIZING THE DEBTORS TO MAKE PAYMENTS TO
       CERTAIN NON-INSIDER, UNIONIZED EMPLOYEES AND (II) GRANTING
                             RELATED RELIEF

             Upon the motion (the “Motion”)2 of Grupo Aeroméxico, S.A.B. de C.V. and its

   affiliates that are debtors and debtors in possession in these cases (collectively, the

   “Debtors”), pursuant to sections 105(a) and 365(a) of title 11 of the United States Code

   (the “Bankruptcy Code”) and Rule 6006 of the Federal Rules of Bankruptcy Procedure

   (the “Bankruptcy Rules”), for an order (this “Order”) authorizing the Debtors to pay

   severance to certain non-insider, Union Employees; and the Court having jurisdiction to

   decide the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157(a)-

   (b) and 1334(b) and the Amended Standing Order of Reference M-431, dated January 31,

   2012 (Preska, C.J.); and consideration of the Motion and the requested relief being a core

   proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court

   pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief requested

   in the Motion having been provided; such notice having been adequate and appropriate



   1
     The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are
   as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984;
   Aerolitoral, S.A. de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’
   corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico
   City, C.P. 06500.
   2
     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to
   such terms in the Motion.



   #93833535v3
20-11563-scc      Doc 646      Filed 11/17/20 Entered 11/17/20 12:48:36                Main Document
                                            Pg 2 of 3



   under the circumstances, and it appearing that no other or further notice need be provided;

   and the Debtors having clarified with the parties that the relief sought by this motion is

   limited to the payment of severance for 677 Debtor Union Employees and not non-Debtor

   Union Employees; and upon all of the proceedings had before the Court; and after due

   deliberation the Court having determined that the legal and factual bases set forth in the

   Motion establish good and sufficient cause for the relief granted herein; and is in the best

   interests of the Debtors, their estates, their creditors and all parties in interest,

             IT IS HEREBY ORDERED THAT:

             1.    The Motion is granted as extent set forth herein.

             2.    The Debtors are authorized, but not directed, to pay severance to 677 Debtor

   Union Employees, as described in the Motion, in the amount of approximately $12.4

   million.

             3.    Nothing in this Order shall be deemed to authorize the payment of any

   severance payments to insiders of the Debtors or otherwise authorize any payment that is

   subject to section 503(c)(1) or 503(c)(2) of the Bankruptcy Code.

             4.    Nothing contained in the Motion or this Order, nor any payment made

   pursuant to the authority granted by this Order is intended to be or shall be construed as (i)

   an admission as to the validity of any claim against the Debtor, (ii) a waiver of any of the

   Debtor’s or any appropriate party in interest’s rights to dispute the amount of, basis of, or

   validity of any claim against the Debtor, (iii) a waiver of any claims or causes of action

   which may exist against any creditor or interest holder, or (iv) an approval, assumption,

   adoption or rejection of any agreement, contract, lease, program or policy between the

   Debtors and any third party under section 365 of the Bankruptcy Code. Furthermore, any

   payment made by the Debtors pursuant to this Order is not intended to be and should not

                                                   2
   #93833535v3
20-11563-scc       Doc 646    Filed 11/17/20 Entered 11/17/20 12:48:36             Main Document
                                           Pg 3 of 3



   be construed as an admission to the validity of any claim or a waiver of any of the Debtors’

   rights to dispute such claim.

             5.    The contents of the Motion and the notice procedures set forth therein are

   good and sufficient notice and satisfy the Bankruptcy Rules and the Local Rules, and no

   other or further notice of the Motion or the entry of this Order shall be required.

             6.    Nothing in this Order shall be deemed to constitute (i) a grant of third-party

   beneficiary status or bestowal of any additional rights on any third party or (ii) a waiver of

   any rights, claims or defenses of the Debtors.

             7.    The Debtors are authorized to take all actions necessary to effectuate the

   relief granted pursuant to this Order in accordance with the Motion.

             8.    The provisions and effect of this Order shall survive the conversion,

   dismissal and/or closing of these Chapter 11 Cases, appointment of a trustee herein,

   confirmation of a plan of reorganization, and/or the substantive consolidation of these

   Chapter 11 Cases with any other case or cases.

             9.    Notwithstanding the possible applicability of Bankruptcy Rule 6004(h) or

   otherwise, the terms and conditions of this Order shall be immediately effective and

   enforceable upon its entry.

             10.   The Court retains jurisdiction with respect to all matters arising from or

   related to the implementation of this Order.


   Dated: November 17, 2020
          New York, New York                             /S/ Shelley C. Chapman
                                                         THE HONORABLE SHELLEY C. CHAPMAN
                                                         UNITED STATES BANKRUPTCY JUDGE




                                                  3
   #93833535v3
